DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim is directed to generating power and the only step is mixing the aluminum slurry with water.  It is unclear how releasing hydrogen would generate power. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodall et al. US 2012/0085021. 
Regarding claim 1, Woodall discloses an aluminum slurry fuel (Para [0009] present invention contemplates a fuel for splitting water into hydrogen and an oxide component...ln a preferred embodiment, the solid-state material is aluminum and the oxide component is aluminum oxide; Para [0054] high aluminum content can be achieved at significantly lower process temperatures to produce a slurry-type mixture. Thus, in this embodiment, an 80/20 mixture is achieved. A 2/3cup stainless steel container is filled approximately one-third full with liquid gallium. An appropriate amount of solid aluminum is added to the gallium). comprising: a carrier fluid (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath ... the bath is silicone oil at cryogenic temperatures. In still another embodiment, the bath is room temperature mineral oil; See Instant Specification Para [0034] In some embodiments, the fluid may be an oil, such as mineral oil); and a plurality of activated aluminum particles (Para [0010]. In certain embodiments, the solid-like mixture consists essentially of between about 80% and 20% by weight aluminum to gallium; See Instant Specification Para [0003] activated aluminum particles comprise aluminum combined with gallium and/or indium) dispersed in the carrier fluid (Para [0046] 150 g of Al pellets are placed in a stainless steel container having a volume of about 1 cup. Then 385 g of liquid gallium is poured over the aluminum; Para [0048] the container with the mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath. In still another embodiment, the bath is room temperature mineral oil), wherein the activated aluminum particles comprise aluminum combined with gallium and/or indium (Para [0010]. In certain embodiments, the solid-like mixture consists essentially of between about 80% and 20% by weight aluminum to gallium), and wherein the activated aluminum particles are substantially inert relative to the carrier fluid (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath. In still another embodiment, the bath is room temperature mineral oil).
Regarding claim 2, Woodall discloses the aluminum slurry fuel, wherein the carrier fluid is an oil (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath ... the bath is room temperature mineral oil).
Regarding claim 3. Woodall discloses the aluminum slurry fuel, wherein the oil comprises a viscous oil (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath ... the bath is room temperature mineral oil).
Regarding claim 4, Woodall discloses the aluminum slurry fuel, wherein the oil comprises a silicone oil (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath ... the bath is silicone oil at cryogenic temperatures).
Regarding claim 5, Woodall discloses the aluminum slurry fuel, wherein the oil comprises mineral oil (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath ... the bath is room temperature mineral oil).
Regarding claims 13 and 14, Woodall teaches that the hydrogen generated by the combination of the activated aluminum slurry with water can be converted into electrical or thermal power (Para [0021]). 
Regarding claim 15, Woodall discloses a method of using an aluminum slurry fuel (Para [0009] a fuel for splitting water into hydrogen and an oxide component; Para [0054] high aluminum content can be achieved at significantly lower process temperatures to produce a slurry type mixture. Thus, in this embodiment, an 80/20 mix1ure is achieved. A 2/3cup stainless steel container is filled approximately one-third full with liquid gallium. An appropriate amount of solid aluminum is added to the gallium), comprising mixing an aluminum slurry fuel with water (Para [0021] the present invention, a reaction chamber or reaction engine is provided in which aluminum is reacted with water to produce hydrogen and heat), wherein the aluminum slurry fuel comprises a carrier fluid (Para [0048] mixture is removed from the furnace and the liquid mix1ure is quickly poured into an inert bath ... the bath is silicone oil at cryogenic temperatures. In still another embodiment, the bath is room temperature mineral oil; See Instant Specification Para [0034] In some embodiments, the fluid may be an oil. such as mineral oil); and a plurality of activated aluminum particles (Para [0010]. In certain embodiments, the solid-like mixture consists essentially of between about 80% and 20% by weight aluminum to gallium; See Instant Specification Para [0003] activated aluminum particles comprise aluminum combined with gallium and/or indium) dispersed in the carrier fluid (Para [0046] 150 g of Al pellets are placed in a stainless steel container having a volume of about 1 cup. Then 385 g of liquid gallium is poured over the aluminum; Para [0048] the container with the mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath. In still another embodiment, the bath is room temperature mineral oil), wherein the activated aluminum particles comprise aluminum combined with gallium and/or indium (Para [0010] In certain embodiments, the solid-like mix1ure consists essentially of between about 80% (eighty percent) and 20% (twenty percent) by weight aluminum to gallium), and wherein the activated aluminum particles are substantially inert relative to the carrier fluid (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath. In still another embodiment, the bath is room temperature mineral oil).
Regarding claim 16, Woodall discloses the method of claim 15, further comprising reacting the plurality of activated aluminum particles with the water to generate hydrogen (Para [0009] a fuel for splitting water into hydrogen and an oxide component...ln a preferred embodiment, the solid-state material is aluminum and the oxide component is aluminum oxide. The passivation preventing agent is preferably gallium).
Regarding claim 17, Woodall discloses the method of any one of claims 15-16, wherein the oil comprises a silicone oil and/or a mineral oil (Para [0048] mixture is removed from the furnace and the liquid mixture is quickly poured into an inert bath. In still another embodiment, the bath is room temperature mineral oil).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodall et al. US 2012/0085021, in view of Swanson et al. US 2003/0083208.
Regarding claim 6, Woodall discloses the aluminum slurry fuel of any of claims 2-5, but does not disclose the fuel further comprising an additive that acts as a thickener of the oil. 
However, Swanson discloses an additive (Para [0015] thixotropic thickeners may be used quite sparingly, since the addition of very small amounts thereof will cause the viscosity of the petroleum distillate to increase rapidly) that acts as a thickener of the oil (Para [0015] addition of 9.0 percent of Versa gel TM M 1600 to mineral oil having a viscosity of 50 SUS rapidly results in a thickened composition having a Viscosity of 180 SUS).
 It would have been obvious to one of ordinary skill in the art to combine these references to include a thickener to increase the viscosity of the composition (Swanson Para [0015] thickeners may be used quite sparingly, since the addition of very small amounts thereof will cause the viscosity of the petroleum distillate to increase rapidly).
Regarding claim 7, Woodall discloses the aluminum slurry fuel of claim 1, but does not disclose wherein the aluminum slurry fuel is configured to exhibit shear thinning properties in the presence of the additive. 
However, Swanson discloses an additive (Para [0015] thixotropic thickeners may be used quite sparingly, since the addition of very small amounts thereof will cause the viscosity of the petroleum distillate to increase rapidly) wherein the composition is configured to exhibit shear thinning properties (Para [0015] thickeners found to be of value in respect to the present invention comprise thickeners which provide shear thinning attributes). 
It would have been obvious to one of ordinary skill in the art to combine these references to use an additive which provides shear thinning attribute (Swanson Para [0012] thickeners found to be of value in respect to the present invention comprise thickeners which provide shear thinning attributes).

Claim(s) 6, 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodall et al. US 2012/0085021, in view of Skaggs et al. US 2007/0264312. 
Regarding claims 6, 8, 9, 18 and 19, Woodall discloses the aluminum slurry fuel of any of claims 2-5, but does not disclose the fuel further comprising an additive that acts as a thickener of the oil. 
Skaggs et al. teaches rheological modification of a fluid which his capable of suspending various particulates in a pumpable oil-based carrier fluid (Abstract). The reference is relating to rheology of oils. The reference teaches that adjusting the viscosity of carrier-oils by incorporating 1-5% fumed silica. This makes the suspension desirably easy to mix, pump and convey (Para [0032-0035]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use fumed silica as an additive for thickening the oil that is the carrier of the suspension in Woodall. One would be motivated to do so in an effort to make the suspension desirably easy to mix, pump and convey (See Skaggs Para [0035]).
Overlapping ranges are considered obvious (MPEP §2144.05 I). 

Claim(s) 10, 11, 12 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodall et al. US 2012/0085021.
Regarding claims 11, 12, 20 and 21, Woodall et al. teaches suspending the activated aluminum particles in a slurry but does not teach the amount of activated aluminum particles. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 II). It would be within the skill of a person of ordinary level of skill in the art to modify the amount of activated aluminum suspended in the oil carrier. The amount of aluminum in the oil directly controls how pumpable the oil slurry will be. Thus, the concentration of the aluminum is a result effective variable which can be optimized without undue experimentation. 
Regarding claims 10 and 22, the Woodall reference does not teach a size of 100m-500m.
However, the reference teaches that the size and shape of the particles can be adjust as desired. Larger surface areas may be achieved by dictating the shape and size of the particles (See Woodall Para [0051]).
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal size of the particles. The size of the particles directly controls the surface area and thus, the rate of reaction. Therefore, the particle size is a result effective variable and can be optimized without undue experimentation. 

Relevant Prior Art
	Wagaman et al. US 6,849,247 teaches generating hydrogen from aluminum and water by combining a slurry of aluminum particles in oil with water to make hydrogen (Col. 4 lines 47-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             


/STEVEN J BOS/          Primary Examiner, Art Unit 1736